Citation Nr: 1416627	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J.G.


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1966 and from January 1991 to June 1991.  The Veteran had additional service with the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2009 and November 2009 issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony before the undersigned at a January 2014 videoconference hearing, and a transcript of this hearing has been associated with the record.

The issues of service connection for OSA, hypertension, ED, and GERD are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between bilateral hearing loss disability and service.

2.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between tinnitus and service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a bilateral hearing loss disability and tinnitus as a result of noise exposure during service.  Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regarding evidence of a current disability, the Veteran's audiological assessments show that the Veteran suffers from bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013).  As a subjective ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it, and the resulting opinion of medical professionals.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the appeal period.  Accordingly, the Board finds that a current bilateral hearing loss and tinnitus disability exists.

Regarding in-service disease or injury, the Veteran asserts that he was exposed to loud noise in service.  The Board notes that the Veteran is considered competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Grottveit v. Brown, 5 Vet. App. 91 (1993).  During his January 2014 hearing before the undersigned, the Veteran credibly reported that he was exposed to loud noise and experienced ringing in his ears while in infantry training.

With regard to a relationship to service, the Veteran received a VA examination in January 2009.  The examiner did not provide an etiological opinion regarding the Veteran's hearing loss, but the examiner opined that the Veteran's bilateral tinnitus was at least as likely as not related to the hearing loss.  The Veteran underwent an additional VA examination in October 2010, at which time the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to active duty service.  The examiner noted that the Veteran's service medical records indicated that he had normal hearing in both ears through at least 1976.  The examiner noted that the Veteran became a finance officer in 1973, which is not a position associated with noise exposure.  The examiner noted that as a civilian, the Veteran worked as a police office and reported noise exposure in the form of recreational shooting.  The examiner observed that the Veteran first showed hearing loss in 1988.  The examiner noted that by that time, the Veteran had not been exposed to military noise in 15 years.  Accordingly, the examiner concluded that neither the Veteran's hearing loss nor his tinnitus was related to active service.  

In January 2014, Dr. J.G., a private physician, opined that the Veteran's hearing loss and tinnitus were directly related to the Veteran's exposure to noise during basic training and other exposure to weapons noise in service.  As a rationale, Dr. J.G. noted that a June 1991 post-deployment physical documented high-frequency hearing loss in the Veteran.  Dr. J.G. also discussed the nature of the noise that the Veteran likely experienced during service, and how that noise would result in bilateral hearing loss and tinnitus.  Furthermore, in the Veteran's January 2014 hearing before the undersigned, the Veteran denied substantial post-service noise exposure, noting that he discharged his weapon infrequently while serving as a police officer.

Upon review of this evidence, and in consideration of the Veteran's credible statements regarding the nature and duration of his symptoms, the Board finds that the January 2014 positive nexus opinion is at least as probative as the October 2010 negative opinion.  Dr. J.G. considered the Veteran's military occupational specialty, in-service noise exposure, and pre- and post-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that it is at least as likely as not that hearing loss and tinnitus are due to noise exposure during service.

The Board concludes that service connection for a bilateral hearing loss disability and tinnitus is warranted.  The Veteran's claims for service connection are granted, subject to the controlling laws and regulations that govern awards of VA compensation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

With regard to the claims for service connection for OSA, hypertension, ED, and GERD, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided with a VA examination addressing OSA.  A March 1991 record indicated that the Veteran had periods of loud snoring, and the Veteran was diagnosed with possible obstructive hypopharynx.  A May 1994 record indicates that the Veteran had been diagnosed with OSA.  In January 2014, J.S., a friend of the Veteran's, stated that he shared sleeping quarters with the Veteran while serving in the Texas Army National Guard between 1976 and 1991.  J.S. indicated that the Veteran consistently snored loudly during that time.  While the Board acknowledges that Dr. J.G. submitted a January 2014 opinion linking the Veteran's OSA to his military service, the Board finds that that opinion is insufficient because it lacks a rationale for its conclusion.  Accordingly, the Veteran should be provided with an examination addressing whether OSA pre-existed service, whether it was aggravated by service, and whether the Veteran's OSA is otherwise related to service.

The Veteran has not been provided with a VA examination addressing his hypertension.  A February 2009 record from Dr. D.R. indicates that the Veteran has a current hypertension disability.  A November 1988 Report of Medical Examination indicated that the Veteran had an incomplete right bundle branch block (RBBB) with no history of cardiac disease.  A June 1991 examination conducted at the Veteran's release from active duty indicated that the Veteran had blood pressure of 156/110 mmHg.  A June 1991 treatment record diagnosed hypertension and an incomplete RBBB.  While the Board acknowledges that Dr. J.G. submitted a January 2014 opinion linking the Veteran's hypertension to service, the Board finds that opinion is insufficient because it is based in part on factually inaccurate information.  For example, Dr. J.G. stated that RBBB is correlated with hypertension, and Dr. J.G. indicated that the Veteran was first diagnosed with RBBB in May 1991, while on active duty.  However, a November 1988 record diagnosed the Veteran with RBBB.  Accordingly, the Veteran should be provided with an examination addressing whether hypertension pre-existed service, whether it was aggravated by service, and whether hypertension is otherwise related to service.

The Veteran has not been provided with a VA examination addressing ED.  In August 2004, the Veteran complained of a one-year history of progressive difficulty maintaining erections, and Dr. W.F. diagnosed the Veteran with ED.  In March 1991, the Veteran complained of an inability to engage in sexual intercourse with his wife, and he was diagnosed with psychogenic impotence, which was treated with reassurance and supportive encouragement.  While the Board acknowledges that Dr. J.G. submitted a January 2014 opinion linking the Veteran's ED to service and to hypertension, the Board finds that opinion is insufficient because it is based in part on factually inaccurate information, namely that Dr. W.F. treated the Veteran for ED in 1999.  Accordingly, the Veteran should be provided with an examination addressing the nature and etiology of the Veteran's ED, including whether the Veteran's ED is related to service.

The Veteran has not been provided with a VA examination addressing GERD.  The record indicates that the Veteran has  GERD.  For example, in December 2005, the Veteran underwent an esophagogastroduodenoscopy for treatment of GERD.  In June 1972, during military officer training, the Veteran was diagnosed with increased stomach acidity and indigestion.  While the Board acknowledges that Dr. J.G. submitted a January 2014 opinion linking GERD to service, the Board finds that opinion is insufficient because it does not explain why the Veteran's June 1972 symptoms represented GERD, nor does it address the significance, if any, of the Veteran's lack of medical treatment for GERD symptomatology for more than a decade following the June 1972 record.  Accordingly, the Veteran should be provided with an examination addressing whether the Veteran's GERD pre-existed service, whether it was aggravated by service, and whether GERD is otherwise related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a medical doctor of appropriate expertise addressing the etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following medical opinions: 

a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that hypertension pre-existed the Veteran's active service from January 1991 to June 1991?

b) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any pre-existing hypertension disability was not permanently worsened during the Veteran's period of service from January 1991 to June 1991, and that any increase in disability was due to the natural progress of the disease?

c) Is it at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active duty from April 1966 to August 1966, or from January 1991 to June 1991, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between hypertension and service.

2.  Schedule the Veteran for an examination with a medical doctor of appropriate expertise addressing the etiology of obstructive sleep apnea.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following medical opinions: 

a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that obstructive sleep apnea pre-existed the Veteran's active service from January 1991 to June 1991?

b) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any pre-existing OSA disability was not permanently worsened during the Veteran's period of service from January 1991 to June 1991, and that any increase in disability was due to the natural progress of the disease?

c) Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea had its clinical onset during the Veteran's active duty service from April 1966 to August 1966, or from January 1991 to June 1991, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between OSA and service.

3.  Schedule the Veteran for an examination with a medical doctor of appropriate expertise addressing the etiology of ED.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following medical opinions:

a) Is it at least as likely as not (50 percent or greater probability) that ED had its clinical onset during the Veteran's active duty service from April 1966 to August 1966, or from January 1991 to June 1991, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between ED and service.

b)  Is it at least as likely as not (50 percent or greater probability) that ED was caused by hypertension, to include any medications taken to treat hypertension.

c) Is it at least as likely as not (50 percent or greater probability) that ED has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by hypertension, to include any medications taken to treat hypertension.

4.  Schedule the Veteran for an examination with a medical doctor of appropriate expertise addressing the etiology of GERD.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following medical opinions: 

a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that GERD pre-existed the Veteran's active service from January 1991 to June 1991?

b) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any pre-existing GERD was not permanently worsened during the service from January 1991 to June 1991, and that any increase in disability was due to the natural progress of the disease?

c) If Is it at least as likely as not (50 percent or greater probability) that GERD had its clinical onset during the Veteran's active duty service from April 1966 to August 1966, or from January 1991 to June 1991, or is otherwise related to any in-service disease, event, or injury?  The examiner should address the January 2014 opinion of Dr. J.G. finding a connection between GERD and service.

5.  Then, readjudicate the claims.  If any decision is  adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


